OW   TEXAS
                     AUSTIN.TEXAS


                     April 27, 1950

Hon. H. B. McCoy, D.C;, President
Board of ChlropraotlcExmnlners
Austin, Texas             op-a    Ho. ,v-1047.
                            Re: The ellgibllltyfor a chl-
                                roprac$lc license of one
                               ,prevlouslgconvloted of a
Dear Sir1       '~             .feloIly.    ',~
          33eferencelb made to your recent request which
reads In part as follows:
            "T&I B&HI has.ati.applibatlon  from a
       doator who was convicted of a felony in Call-
      'fornla on August 28,.X944.. He was dlsoharged
       'April1, lj46:: Ii&ha? resided in Texas since
       1947, ~aaca~ing %o the record w6 have.      :,.
           ?!here IS a questloi in our Blindsa8"ti
      whether or not',thls.doctorwould be eligible
      for a ChlropraotlcLloense'conslderlngthe
      above felony convlatlon.~The doctor meets
      all other qualiflcatlonsfor'-llcenslng.
  c         mQuestion: Cons,lderlng
                                  the above felony
       convlatlon,but meeting other requirements,
       1s #la doctor ellglbls~fora llaense??
         Section 14 of House~Blll 721, Aots of the 51st
&eglslature,B.S. 1949, Ch. 94, p. 160, .provlde?in part
as followsx
            'The Texas Board of CliiropractlcE&l&
       era shall have the &ythorltg to Evoke, can-
       oel, or suspend the license of any person or
       refuse to admit persons t6:its examlnatioim "
       and to issue licenses to practice chlroprao-
       tit+to any person or persona for any of,tiae >
       following reasons:
            *4. Convlotion of a erlme of the graae
       of a felony, oilone which Involves moral tur-
       pltude, or the 'proaurlngor assisting in the
       promring of,a crlmbaal abortion; . .'.".:
..




     Hon. M. B. McCoy, D.C., page 2 (v-1047)


              It is stated ln 3 SutherlandStatutory Con-
     struction, 92, 93, Grants of Power, Sec. 5811, that:
                       'Certain principles peculiar to statu-
                 ,toryprovlslons involving grants of power or
                 authority have evolved ,forthe determlnatlon
                  of their man&tory  or direotory character.
                 Under the general rule that grants,of powers
                 are strictly construed, such provisionsare
                 generally mandatory In the sense that the
                 power granted can be exercised only in strict
                  conformitywith the statutory eondltlons
                 therefor.' But in those fields of adminlstra-
                 tlve action w4ere an exercise of discretion
                 1s normally intended. as with 1loenSinn au-
                 %horlty. provisions urantlnn power may b
                 hela to be dlreotory only."(Buphaslsa*&)
     See also~Smlth v. State Board of Meedical'Examlners,
                                                       46
Ga. App. 356, 167 S.E. 769 (19331.
               In view .of.theforegoing it is our opinion un-
     der the facts submitted that the~statutti makes~lt dis-
     cretlojmrywith the Board of ChiropracticEWuLners whe-
     thee the Board vi11 accept en applioant for examination
     .whohas been convlotetlof a felony. -Of course the fact
     that the applicant has beea convicted of a felony my
     also be considered by the Board in determiningwhether
      the applloant is a person of good moral cbaraater under
     Sectlou 10 of the above Act.
             L




                       Whether the Board of ChiropraotlcE%an~-
                 lners will issue or refuse to issue a license
                 to a person yho haa been donvloted of a fel-
                 ony to praaflce chlropractlois left by the
                 Statute to the discretion of such Board. SW.
                 14, H.B. 721, Acts 51st Leg., R.S. 1949, ch.
                 94, p. 160; 3 Sutherlanb Statutory Constmo-
                 tlon 92, 9, Grants of,Power,Sec. 5811.
     APPRCVEDx                                    Yours very truly,
     J. C. Davis, Jr.                               PRICE MNIFZ
     County Affairs DlvlsIau                      Attorney General
     J.~R. Oreenhlll
     First        Assistant

     Price Daniel                                        mAi&tant
     Attorney General
     BAIbh